Case 7:13-cr-00198-VB Document 192 Filed 01/15/21 Page 1of1
Case 7:13-cr-00198-VB Document191 Filed 01/15/21 Page i1of1

= LAW OFFICES

ONY JOHN S. WALLENSTEIN

ENS | 1100 Franklin Avenue, Suite 305
ROCs Garden City, New York 11530

an (516) 742-5600 Fax (516) 742-5040
-Email: JSWallensteinEsq@outlo

  
  
       
      
   
   
  

October 20, 2

BY ECF

Hon. Vincent Briccetti
United States District Court, SDNY
300 Quarropas Street

White Plains, New York 10601

APPLICATION GRANTSD.
SO ORDERED:

Vincent L. Briccetti, U.S.D.J.
Dates

ite Plains,
allory Qe hea ou oly ound

to a at POO 9, oe.

  

Re: United States v. Isaac
Docket # 13 CR 198 (V

 

Dear Judge Briccetti,

       
     

This matter is currently schedul
Supervised Release on January 28, 2021.
Roman is in the discovery stage, and will st likely result in a trial. We
respectfully request that sentencing on the VOSR d in abeyance until th
resolution of the pending indictment, as the allegations overlap>——~__

for sentencing on the Violation of
. Mallory’s open case before Judge

  

I therefore request that the sentencing in this matter be adjourned for at
least 60 days in order to determine the progress of the pending criminal case.

I have discussed this request with AUSA Shiva Logarajah and U.S.
Probation Officer Joseph Lombardo, and they both consent to this application.

Thank you for your courtesy and consideration.

Respectfully yours,

JOHN 8S. WALLENSTEIN
JSW/hs
cc: AUSA Shiva Logarajah (by ECF)
USPO Joseph Lombardo (by email)
